UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1546



SOO KYANG KIM,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-729-173)


Submitted:   December 12, 2005            Decided:   December 30, 2005


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence S. Kerben, Kew Gardens, New York, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Carol Federighi,
Senior Litigation Counsel, Office of Immigration Litigation, Civil
Division, Aaron J. Burstein, N. Christopher Hardee, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM.

              Soo Kyang Kim, a native and citizen of South Korea,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of a

motion to reopen.        Kim sought rescission of a final order of

removal entered in absentia.          She claimed reopening was warranted

because her absence was due to her failure to receive adequate

notice   of    the   hearing,   and   due   to   ineffective      assistance   of

counsel, an exceptional circumstance beyond her control.*               We deny

the petition for review.

              We review the Board’s denial of a motion to reopen for

abuse of discretion.      8 C.F.R. § 1003.2(a) (2005); INS v. Doherty,

502 U.S. 314, 323-24 (1992).          A denial of a motion to reopen must

be reviewed with extreme deference, since immigration statutes do

not contemplate reopening and the applicable regulations disfavor

motions to reopen.      M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc).       We find the Board did not abuse its discretion in

denying the motion.

              Accordingly,   we   deny   the     petition   for    review.     We

dispense with oral argument because the facts and legal contentions


     *
      Kim seeks to argue in this court that counsel was ineffective
in failing to accurately notify her of the need for her to attend
the hearing. As this claim was not raised before the Board, we
have no jurisdiction to consider the argument because Kim failed to
satisfy the exhaustion requirement of 8 U.S.C. § 1252(d) (2000).
See Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert.
denied, 125 S. Ct. 861 (2005).

                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -